DECISION
The application of the above-named defendant for a review of the sentence of ten years for Grand Larceny imposed on September 14, 1965, was fully heard and after a careful consideration of the entire matter it is decided that:
The presumption being that the sentencing judge was correct in his determination, we are unable to say that the sentence was not proper, reasonable, and sufficiently lenient, the crimes, the individual, and the. sentencing goals kept in mind, particularly when it is considered that the crime carries a possible penalty of 14 years imprisonment, and the defendant has a record of 5 prior felony convictions, which, if used against him, could have resulted in imprisonment for life or years without limit. Further, defendant is a parole violator with respect to his present sentence. Statements of the defendant that he was informed that he would get a lighter sentence if he plead guilty are unsupported. If such statement have any basis in fact, it is suggested that he consult his attorney or the Montana Defender Project, Law School, University of Montana, Missoula, Montana 59801.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.